Citation Nr: 1036439	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  10-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
eczema and cutaneous T-cell lymphoma (skin cancer), claimed as 
due to radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1944 to June 1946.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Although the Veteran specifically claimed service connection for 
skin cancer, the evidence of record reflects that he believes his 
symptoms of "itchy spots" and lesions, which he states were 
previously diagnosed as eczema, are due to service.  The scope of 
a claim includes any disability that may reasonably be 
encompassed by the claimant's description of the claim, including 
symptoms or reference to a specific body part or system, and the 
other information of record.  See Brokowski v. Shinseki, 23 Vet. 
App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
such, the issue to be adjudicated upon remand has been 
recharacterized as stated on the first page of this decision to 
encompass all demonstrated skin disorders.

The issue of entitlement to service connection for 
depression, to include as secondary to a skin disorder, 
has been raised by the record.  See September 2009 
statement.  As such issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board does 
not have jurisdiction over it.  Therefore, such issue is 
referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.





REMAND

The Veteran seeks service connection for a skin disorder, to 
include eczema and skin cancer.  He reports having itchy spots 
all over his body for approximately 60 years, or since 
approximately one year after discharge since service, and he was 
diagnosed with skin cancer in 2000.  The Veteran believes that 
such conditions were incurred as a result of exposure to ionizing 
radiation while serving aboard the U.S.S. Dorothea Dix in the 
South Pacific, including Okinawa, in 1945.  Although he is unsure 
how close he came to Hiroshima or Nagasaki at that time, he 
believes the wind blew radiation from the atomic bombs to his 
ship.  The Veteran further states that a private provider told 
him that his skin disorder is the kind usually seen with exposure 
to radiation, although this was not documented in his records.  

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Specifically, there is an indication that post-service treatment 
records remain outstanding.  The claims file includes private 
treatment records from Dr. S, Dr. O'D, Dr. A at the University of 
Michigan, and the McLaren Regional Medical Center.  However, the 
Veteran testified at a May 2010 hearing that he also received 
private treatment from Dr. P, Dr. A in Flint, and possibly at a 
VA facility in Saginaw.  His private treatment records further 
reflect treatment by Dr. S, Dr. H (an oncologist/hematologist), 
and Dr. J (a primary care provider in Saginaw).  See April 2000 
record from Dr. O'D, February 2001 record from Dr. S.  As such, 
upon remand, the Veteran should again be requested to identify 
all providers who have treated him for a skin disorder, including 
but not limited to skin cancer, since separation from service, 
with specific reference to the above providers.

Regardless of whether further treatment records are obtained upon 
remand, the Board notes that the Veteran is competent to report 
observable skin symptoms such as itching and lesions, treatment 
for such symptoms, and what his providers told him as to the 
possible cause.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  Agency fact finders retain the discretion to make 
credibility determinations and weigh the lay and medical evidence 
submitted.  However, competent lay testimony may be rejected only 
if it is found to be mistaken or otherwise deemed not credible, 
and lay evidence cannot be deemed not credible solely due to the 
absence of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).

Service connection for a condition that is claimed to be due to 
radiation exposure during service may be established in one of 
three different ways.  First, certain diseases will be 
presumptively service connected under 38 C.F.R. § 3.309(d) if 
they become manifest in a "radiation-exposed" veteran, provided 
that the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  Second, service connection may be granted 
under 38 C.F.R. § 3.311 where the veteran develops a "radiogenic 
disease" after service and contends that such disease is due to 
radiation exposure during service.  This provision does not 
provide for presumptive service connection but, rather, requires 
certain procedures to be followed in the handling of such claims.  
Third, direct service connection may be granted under 38 C.F.R. § 
3.303(d) where the evidence establishes that the claimed disorder 
was incurred or aggravated as a result of active service.  See 
Ramey v. Brown, 9 Vet. App. 40, 44-45 (1996), aff'd at 120 F.3d. 
1239 (Fed. Cir. 1997); see also Rucker v. Brown, 10 Vet. App. 67, 
71-72 (1997); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

Here, the Veteran's claimed skin disorder is not among the 
presumptive diseases listed under 38 C.F.R. § 3.309(d)(2).  
Furthermore, the evidence does not demonstrate that he was 
exposed to a "radiation-risk activity."  Specifically, the 
Defense Threat Reduction Agency (DTRA) has determined that the 
Veteran did not serve in or within a 10-mile radius of Hiroshima 
or Nagasaki, as required to be a "radiation-risk activity" for 
VA purposes.  See August 2009 letter from DTRA; see also 
38 C.F.R. §§  3.309(d)(3)(ii)(B), (d)(3)(vi).  The presumptive 
provisions of 38 C.F.R. § 3.309(a) do not apply to veterans with 
official duties outside the 10-mile city limit of Nagasaki or 
Hiroshima.  Walls v. Brown, 5 Vet. App. 46 (1993).  

However, as skin cancer and lymphomas (other than Hodgkin's 
disease) are recognized "radiogenic diseases," the Veteran is 
entitled to the developmental procedures under 38 C.F.R. §§ 3.311 
for "other exposure claims."  See Ramey, 9 Vet. App. at  45.  
The Board notes that the AOJ requested all available service 
records pertaining to the Veteran's radiation exposure from the 
National Personnel Records Center (NPRC), as well as verification 
of participation in a radiation-risk activity from the DTRA.  
Nevertheless, this does not satisfy the required procedures for 
"other exposure claims," which are very specific.  In 
particular, 38 C.F.R. § 3.311(a)(2)(iii) requires VA to forward 
all records which may contain information as to possible 
radiation exposure to the Under Secretary for Health for 
preparation of a dose estimate, to the extent feasible, based on 
available methodologies.  It is within the province of the Under 
Secretary for Health, and no other entity, to determine whether 
there was actual exposure to ionizing radiation.  The language of 
38 C.F.R. § 3.311(a)(2)(iii) indicates that a negative search for 
evidence of radiation exposure in service records does not 
preclude such development.  

Accordingly, the case must be remanded for compliance with 
provisions of 38 C.F.R. § 3.311.  All records pertaining to the 
Veteran's possible radiation exposure, including but not limited 
to service treatment and personnel records, must be forwarded to 
the Under Secretary for Health for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  Thereafter, if the dose estimate is more than 
zero, the entire claims file must be referred to the Under 
Secretary for Benefits for further consideration and an opinion 
as to whether it is at least as likely as not that the claimed 
disease is due to radiation exposure during service.  See 38 
C.F.R. § 3.311(b), (c).  

Additionally, after such development has been completed, the 
Veteran should be scheduled for a VA examination to determine the 
nature and etiology of his claimed skin disorder.  The examiner 
should offer an opinion as to whether any currently diagnosed 
skin cancer or lymphoma is the result of any established 
radiation exposure.  Further, the examiner should offer an 
opinion as to whether any currently diagnosed skin disorder, to 
include skin cancer or eczema, was otherwise incurred or 
aggravated as a result of military service.  In offering such 
opinions, the examiner should consider the Veteran's statements 
as to the timing of his skin symptoms, to include prior to his 
cancer diagnosis, as well as all medical evidence of record.  The 
examiner should comment on any other medical opinions of record, 
including but not limited to the April 2000 notation in records 
from Dr. O'D and/or Dr. H.  With respect to the link to any 
radiation exposure, the examiner's opinion should also reflect 
consideration of all evidence of record, including but not 
limited to any opinion obtained from the Under Secretary for 
Benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the Veteran to identify any 
providers who have treated him since 
separation from service for any symptoms 
of a skin disorder, including but not 
limited to skin cancer; and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-4142) 
for each non-VA provider.  The Veteran 
should specifically be requested to 
provide identifying information as to the 
following providers as referenced in the 
claims file: Dr. P, Dr. A in Flint, Dr. S, 
Dr. H (oncologist/hematologist), and Dr. J 
(primary care provider in Saginaw).  After 
obtaining the necessary authorizations, 
request copies of any outstanding 
treatment records, including but not 
limited to these private records and any 
VA treatment records from Saginaw.  All 
requests and all responses, including 
negative responses, must be documented in 
the claims file.  All records received 
should be associated with the claims file.  
If any records cannot be obtained after 
reasonable efforts have been expended, the 
Veteran should be notified and allowed an 
opportunity to provide such records.

2.  After completing the above-described 
development, forward all records 
containing information pertinent to the 
Veteran's possible radiation exposure, 
including but not limited to service 
treatment and personnel records, to the 
Under Secretary for Health for preparation 
of a dose estimate, to the extent 
feasible, based on available 
methodologies.  

3.  Thereafter, if it is determined that 
the Veteran was exposed to ionizing 
radiation during service, and the dose 
estimate is above zero, forward the entire 
claims file to the Under Secretary for 
Benefits for an opinion as to whether 
sound scientific and medical evidence 
supports the conclusion that it is at 
least as likely as not that the Veteran's 
skin cancer or lymphoma resulted from 
exposure to radiation in service, 
consistent with the requirements of 38 
C.F.R. § 3.311.

4.  After completing the above-described 
development, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current skin disorder.  
The entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  The examiner should offer an 
opinion as to the following:

(a)  Is it at least as likely as not 
(probability of 50 percent or more) 
that any diagnosed skin cancer or 
lymphoma (other than Hodgkin's 
disease) was incurred as a result of 
any established radiation exposure?  
In this regard, the examiner's 
opinion should reflect consideration 
of all evidence of record, including 
but not limited to any opinion 
obtained from the Under Secretary for 
Benefits.  

(b)  If any diagnosed skin disorder , 
including but not limited to skin 
cancer or eczema, is not due to 
radiation exposure, is it at least as 
likely as not that any such disorder 
was otherwise incurred or aggravated 
as a result of any incident, injury, 
or disease during service?  

In rendering such opinions, to the extent 
that any post-service treatment records 
are unavailable, the examiner should 
consider the competency of the Veteran's 
lay statements, as set forth above.  
Further, the examiner should comment on 
any other medical opinions of record, 
including but not limited to the April 
2000 notation in records from Dr. O'D 
and/or Dr. H.  Any opinion offered must be 
accompanied by a complete rationale.  If 
an opinion cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why a non-speculative 
opinion cannot be offered.  

5.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim.  Such 
readjudication should be based on all lay 
and medical evidence of record, with 
consideration of the competency of certain 
lay evidence, as summarized above.  All 
potential theories of service connection 
should be addressed, to include under 
38 C.F.R. §§ 3.309, 3.311, and 3.303(d).  
If the claim remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, which 
addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate 
by attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  










(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

